Citation Nr: 0408818	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  98-12 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for major depression.

2.  Entitlement to a compensable initial disability rating 
for a skin condition, variously diagnosed as eczema and 
contact dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to December 
1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a hearing before the 
undersigned Member of the Board in October 2000.  A 
transcript of this hearing is associated with the claims 
folder.

When the case was most recently before the Board in April 
2003, the Board decided some of the issues on appeal and 
remanded the issue of entitlement to a compensable rating for 
the veteran's skin disability to the RO for further action.  

While the case was in remand status, the veteran perfected an 
appeal of an April 2003 rating decision that assigned an 
initial disability of 10 percent for the veteran's major 
depression, effective from June 25, 1999.  The case was 
returned to the Board in February 2004 for further appellate 
consideration.

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for the veteran's major depression is 
addressed in the Remand below.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue of a 
entitlement to a  higher evaluation for the veteran's skin 
condition has been accomplished.  

2.  The veteran's service-connected skin disability is 
manifested by itching and involves exposed surfaces.  

4.  The veteran's service-connected skin disability is not 
manifested by constant exudation or itching, extensive 
lesions, or exceptional repugnancy, systemic therapy required 
for a total of six weeks or more during a 12 month period, or 
disfigurement of the head, face, or neck.  

5.  The skin disability involves less than 20 percent of the 
entire body and less than 20 percent of exposed areas of the 
body. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no greater, for the 
veteran's service-connected skin disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 and 7806 (2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800 and 7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are not applicable to downstream 
issues, such as the initial evaluation of the veteran's 
service-connected skin condition.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The Board is bound by this opinion.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the statements of 
the case, supplemental statements of the case, prior remands 
of the Board, and various letters from the RO to the veteran, 
particularly a letter dated in April 2001, the veteran has 
been informed of the evidence and information necessary to 
substantiate her claim for a higher rating for her skin 
condition, the information required from her to enable the RO 
to obtain evidence on her behalf, the assistance that VA 
would provide to obtain evidence on her behalf, and the 
evidence that she should submit.  Although the RO has not 
specifically requested her to submit any pertinent evidence 
in her possession, it has informed her of the evidence that 
would be pertinent and requested her to submit such evidence.  

Additionally, the record also reflects that the veteran's 
service medical and personnel records have been obtained, as 
have all pertinent post-service medical records.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has indicated that she has no 
additional evidence to submit to the Board in support of her 
claim.  The Board is also unaware of any additional evidence 
or information that could be obtained to substantiate the 
veteran's claim for a higher evaluation for her skin 
condition.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background:

Service medical records show that the veteran was seen for a 
rash on her face and body with itching on several occasions.  
In November 1990, she was noted to have a papular rash on her 
neck and arms for the past 3 weeks.  Assessment at that time 
was probable eczema.  A subsequent record also dated in 
November 1990, indicates that the veteran reported 2 months 
of pruritic skin with bumps after scratching.  Examination 
revealed dry skin with nodules and papules on the arms and 
truck.  Assessment was xerosis, prurigo nodularis.  She was 
also seen in January 1991 for stable eczema with pruritus.  

Post-service treatment records include a March 1992 clinical 
note from Dr. C. Buntin, a private dermatologist.  It was 
noted that the veteran's entire body was affected at that 
time with chronic eczema.  She had several open wounds where 
her constant itching had removed the skin.  Examination 
revealed extensive multiple fissures crusting through the 
palms, fingers, and bottom of her feet as well as her 
buttocks and stomach.  Exacerbations occurred once a month 
for 7 to 10 days.  Eczema during exacerbation limited some 
activities of daily living such as sleeping, washing dishes, 
and concentrating on complex tasks.  Conventional treatments 
such as emollient creams, topical corticosteroids, oral 
antihistamines, and antibiotics for infection were 
undertaken.  Also a course of prednisone treatment was 
undertaken.  

Private medical records from Dr. M. Ibanez-Labadie, dated in 
March 1995 and May 1995, show that the veteran received 
treatment for atropic dermatitis.  She was noted to have 
eczematous patches on her right elbow and hand.  In May 1995, 
her rash was noted to be better.  

In December 1996, the veteran sought treatment at the 
emergency room of a private hospital with complaints of 
increased itching on her arms and trunk over the past several 
days.  The onset of her complaints was 3 weeks prior to this 
treatment.  She was noted to have contact dermatitis of the 
right arm at the area of her watch.  She was also noted to 
have a diffuse papular rash on her arms and a mildly 
urticarial rash on her neck.  It was noted that her rashes 
showed varying stages of development.  The impression was 
dermatitis and she was prescribed Zyrtec.  

The report of a February 1998 VA dermatological examination 
indicates that the veteran had a history of rashes that began 
during service.  These rashes began at the area of her watch 
and on the center of her stomach.  While on active duty, she 
was given a steroid shot and prescribed creams to relieve her 
symptoms.  She was concerned as she had been exposed to fuels 
while on active duty.  The onset of these problems was noted 
to have been in 1990 and the rashes had been constant since 
that time.  While she reported current pruritus, she was not 
currently receiving treatment.  Physical examination revealed 
a hyper-pigmented plaque on the veteran's left wrist 
underneath her watch.  She also had a hyperpigmented patch 
over her lower abdomen.  An impression of contact dermatitis, 
most likely secondary to nickel, was rendered.  The examiner 
noted that this condition, although beginning during the 
veteran's active duty, was unlikely related to her military 
service.  

In a statement received in February 1998, the veteran noted 
that she had been prescribed a medicated cream and steroid 
drug for her skin condition at the time of her treatment in 
December 1997.  She also reported that she had to use a 
special soap because of this condition.  

By rating action in April 1998, the RO awarded service 
connection for the veteran's contact dermatitis with 
assignment of a noncompensable disability evaluation 
effective from October 1, 1997.  She subsequently perfected 
an appeal of the evaluation assigned for this disability.  On 
her substantive appeal, she reported that her dermatitis was 
manifested by a severe rash that itched constantly.  She 
reported breakouts on her face and neck.  While she was 
taking medication, it did not help.  While the medication 
would help to heal one affected place, the rash would spread 
somewhere else.  

A March 1998, Authorization for Medical Attention from the 
U.S. Postal Service indicates that the veteran reported to 
the medical unit with complaints of itching and rash of the 
neck and right side across her upper torso above her breasts.  
She arrived at the medical unit at 01:20 and left the unit to 
return to work at 01:30.  

A July 1998 medical record indicates that the veteran had an 
8-year history of eczema.  The veteran described her health 
as good and she had tried to treat herself with Gold Bond 
Medicated Powder.  She reported that she had never been 
admitted to a hospital.  She was noted to have fine papules 
on her neck and a rash on her left forearm, lower abdomen, 
and back.  

On August 1, 1998, the veteran reported to the medical unit 
of the post office with complaints of itching around her 
mouth.  She reported that she got a rash around her mouth 
sometimes.  Benadryl usually cleared the rash.  It was noted 
that she arrived at the medical unit at 02:05 and left the 
medical unit at 02:08 to return to work.  Similarly, on 
August 25, 1998, she reported to the medical unit with 
complaints of itching all over from the mail.  She reported 
that she had allergies and was on Benadryl.  A nurse gave 
Cortaid ointment to the veteran and she returned to work.  It 
was noted that she left her station at 03:30 and left the 
medical unit at 03:40 to return to work.

In October 2000, the veteran reported to the medical unit at 
04:00 with complaints of a skin rash secondary to coloring in 
her hair that was recently done by a hair stylist.  No 
redness was noted.  She was given Benadryl and returned to 
work at 04:05.  

At her hearing before the Board in October 2000, the veteran 
testified that her skin felt like it was "just eating 
away."  She was taking Zyrtec and Benadryl along with 
several types of creams.  She reported that her skin burned, 
itched, and stung.  She reported that when her skin condition 
flares up, her symptoms travel in stages throughout her body.  
She reported that her exacerbations occur at least once a 
month and last from two or three days to several weeks.   

In September 2001, the veteran was afforded another VA 
dermatological examination.  The examiner noted that the 
veteran had subjective complaints of pruritus over the back, 
buttocks, and extremities that started approximately 10 years 
ago.  The pruritus came and went in a variety of different 
places, but was mainly located on her back and upper buttocks 
at the time of the examination.  It was noted that the 
veteran was not currently taking medication for her skin 
condition.  The examiner noted post inflammatory pigment 
changes located over her back and buttocks.  A few 
excoriations were also noted.  She had hyperlinear palms and 
Dennie-Morgan signs underneath both eyes.  However, she had 
no ulceration, exfoliation, or crusting.  Likewise, she had 
no associated systemic or nervous manifestations.  The 
diagnosis was atopic diathesis with combination of lichen 
simplex chronicus and neurodermatitis.  

Pursuant to the prior Board Remand, the veteran was afforded 
a VA dermatological examination in June 2003.  Her chief 
complaint was eczema since she leaving the military.  She 
reported severe breakouts on her arms, buttocks, neck, and 
had about twice a year.  The flare-ups lasted from a few 
weeks to a few months with the last flare-up beginning in 
January 2003.  She took Benadryl pills during the flare-ups 
and used triamcinolone cream twice daily.  She also bathed in 
general soaps and used a mild moisturizer daily.  Physical 
examination revealed generalized xerotic skin.  She had 
hyperpigmented macules on her buttocks consistent with 
postinflammatory hyperpigmentation.  There were a few 
excoriations on her upper back in the scapula region.  There 
were no active lesions seen in the antecubital fossa, neck, 
popliteal fossa, face, chest, palms, or soles.  The diagnosis 
was history of eczema with no active skin lesions today.  
Photographs were taken and are associated with the claims 
folder.    

The veteran was afforded a follow up examination in September 
2003.  The examiner had access to and reviewed the veteran's 
claims folders.  On examination, there were no anatomic areas 
affected by eczema.  However, postinflammatory pigmentary 
alteration on her abdomen, buttocks, and arms was noted to be 
indicative of a prior episode of an eczematous eruption.  The 
veteran reported flare-ups approximately two or three times 
per year.  She used hydrocortisone cream, triamcinolone 
acetonide, and Vaseline to keep her skin disease under 
control.  She also used Cetaphil soap for cleansing and 
Benadryl to control pruritus.  She reported significant 
pruritus at night requiring the use of oral medication.  The 
examiner noted that it was difficult to assess the actual 
extent of disease as the veteran was not presently 
experiencing a flare-up of her skin condition.  It was noted 
that there was no scarring from the disease; however, there 
was postinflammatory pigmentary alteration.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

During the course of this appeal, the schedular criteria for 
the evaluation of skin disabilities were amended.  These 
changes are effective from August 30, 2002.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118).  Because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  See Allin v. Brown, 6 Vet. App. 207, 211 
(1994); see also VAOPGCPREC 7-2003 (November 19, 2003) (Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief).  
Accordingly, for any date prior to August 30, 2002, the 
revised skin rating criteria may not be applied to this 
claim.  

The veteran's service-connected skin disability has been 
rated under Diagnostic Code 7806.  Eczema or dermatitis is 
rated under Diagnostic Code 7806.  Under the present version 
of these criteria, eczema or dermatitis affecting 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas; or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12 month 
period, warrants a 30 percent disability evaluation.  A 10 
percent disability evaluation is warranted for disability 
that affects at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent of the exposed areas of the body; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive required for a total duration of less than 
six weeks during the past 12-month period.  A noncompensable 
evaluation is appropriate when less than 5 percent of the 
entire body or less than 5 percent of the exposed areas of 
the body are affected; and no more than topical therapy has 
been required during the past 12 month period.  Under the 
present version of Diagnostic Code 7806, disability may also 
be rated as disfigurement of the head, face, or neck or scars 
depending upon the predominant disability.  38 C.F.R. § 4.118 
(2003).

Under the prior version of Diagnostic Code 7806, a 30 percent 
disability rating is appropriate with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent disability evaluation is appropriate with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A noncompensable evaluation is 
warranted for the disability if there is slight, if any 
exfoliation, exudation, or itching, and the disability 
involves a nonexposed surface or small area.  38 C.F.R. 
§ 4.118 (2002).
 
Under the current version of Diagnostic Code 7800, 
disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or one paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with two or three characteristics of disfigurement 
warrants a 30 percent disability evaluation.  A 10 percent 
evaluation is warranted with one characteristic of 
disfigurement.  The 8 characteristics of disfigurement are: 

a.  Scar 5 or more inches (13 or more 
cm.) in length. 
b.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part. 
c.  Surface contour of scar elevated or 
depressed on palpation.
d.  Scar adherent to underlying tissue. 
e.  Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.). 
f.  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
g.  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.). 
h.  Skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).

38 C.F.R. § 4.118 (2003).

Under the prior of version of Diagnostic Code 7800 in effect 
prior to August 30, 2002, disfiguring scars of the head, 
face, or neck that are manifested by severe disfiguring scars 
of the head, face, or neck, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, 
warrant a 30 percent disability rating.  A 10 percent rating 
contemplates moderate disfiguring scars of the head, face, or 
neck.  Slight disfiguring scars warrant a noncompensable 
rating.  38 C.F.R. § 4.118 (2002).  

Analysis

After a review of the evidence, the Board finds that a 10 
percent disability evaluation, but no greater, is warranted 
for the veteran's service-connected skin disorder under the 
prior version of Diagnostic Code 7806.  To reiterate, under 
these criteria, a 10 percent evaluation is warranted for 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  While the evidence set forth 
above does not show extensive exfoliation or exudation, the 
evidence does adequately demonstrate that the disability 
involves exposed surfaces and is productive of itching.  
Accordingly, the Board finds that a 10 percent rating is 
warranted throughout the initial evaluation period.  

However, the evidence does not show that the disability more 
nearly approximates the criteria for a rating in excess of 10 
percent.  In particular, the evidence does not show constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  While the veteran was noted in 1992 to have 
chronic eczema manifested by open wounds, medical evidence 
documenting the severity of the disability during the initial 
evaluation period does not show such symptomatology.  
Moreover, it is clear from the medical evidence that the 
veteran does not experience constant itching or exudation.  
Medical records from the postal service indicate that the 
veteran's rash usually cleared up with Benadryl.  No 
ulceration, exfoliation, or crusting was noted during her 
2001 VA examination.  Similarly, her June 2003 VA examination 
revealed no active lesions.  Likewise, the evidence, to 
include photographs taken during VA examination, does not 
show any disfigurement.  

With consideration of the former version of Diagnostic Code 
7800, while the evidence shows that the veteran has reported 
itching of her face, the evidence, including photographs 
taken during the June 2003 examination, does not show any 
disfigurement.  In fact, the most recent VA examination 
report indicates that she did not have any scarring.  
Accordingly, a compensable under the prior version of 7800 is 
not warranted.  

With consideration of the current version of Diagnostic Code 
7800, the Board notes that these criteria are only applicable 
after August 22, 2002.  The evidence does not show visible or 
palpable tissue loss with gross distortion or asymmetry of 
one feature or paired set of features.  On the contrary, 
photographs taken during the June 2003 examination do not 
show any repugnance of the veteran's appearance and no 
deformity of the eyelids, lips, auricle, or any other area.  
With regard to the eight characteristics of disfigurement, 
the Board notes that the examiner that conducted the June 
2003 examination could find no particular scarring.  While 
the veteran was noted to have hyperpigmentation, this 
hyperpigmentation was noted to be located on her buttocks, 
wrist, abdomen, and upper back.  The evidence does not show 
that the surface of the affected area is elevated or 
depressed on palpation.  Similarly, the affected area is not 
shown to be adherent to the underlying tissue.  The skin 
texture was not abnormal and there was no underlying tissue 
loss and the skin was not indurated and inflexible.  As the 
evidence does not show gross distortion or asymmetry of one 
feature or paired set of features or two or three 
characteristics of disfigurement, a rating in excess of 10 
percent under the current version of Diagnostic Code 7800 is 
not warranted.  

In light of the discussion above, the Board finds that the 
criteria for a disability evaluation of 10 percent, but not 
greater, are met.  In reaching this decision, the Board has 
considered all potentially applicable diagnostic codes as 
well as the applicability of staged ratings but has found no 
schedular basis for assigning a rating in excess of 10 
percent for this disability at any time during the initial 
evaluation period.  

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  However, review of the record does not 
show that that the veteran has required frequent 
hospitalization for her skin disability.  In addition, the 
manifestations of the disability are contemplated by the 
pertinet rating criteria.  The evidence shows that the 
veteran continued to be employed at the postal service and, 
while she sought treatment at work for her skin condition on 
several occasions, she was able to return to work.  In sum 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the evaluation currently 
assigned.  Accordingly, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An initial disability evaluation of 10 percent, but not 
greater, is granted for the veteran's service-connected skin 
disorder, variously diagnosed as eczema and contact 
dermatitis, from the effective date of service connection and 
subject to the criteria applicable to the payment of monetary 
benefits. 

REMAND

Recent medical statements from Dr. Carolyn Weisberg, the 
veteran's private psychologist, indicate that the veteran's 
service-connected psychiatric condition may be more severe 
than currently evaluated.  In a May 2003 statement, Dr. 
Weisberg noted that the veteran was being scheduled for 
treatment at her office twice a month.  In a subsequent 
statement dated in November 2003, Dr. Weisberg noted that the 
veteran's medication had been recently changed.  However, 
clinical records of these visits are not presently associated 
with the claims folder.  

In addition to private treatment records, the evidence shows 
that there are potentially probative VA medical records that 
have not been associated with claims folder.  The report of 
the veteran's September 2003 VA psychiatric examination 
indicates that the examiner reviewed VA medical records that 
are not presently associated with the claims folder.  In 
particular, it was noted that the veteran had been seen by 
the Mental Hygiene Clinic in July 2003.  A copy of the 
records relating to this visit is not presently of record.  

The Board also notes that although no Axis I diagnosis was 
rendered on the most recent VA psychiatric examination in 
September 2003, Dr. Weisberg subsequently contested this 
conclusion. 

In light of these circumstances, the Board has determined 
that further development of the medical evidence is in order.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for her service-connected 
psychiatric disorder since separation 
from active duty.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In particular, 
the RO should obtain a copy of all 
clinical treatment records from Dr. 
Weisberg.  

If the RO is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and her representative and 
request them to provide the outstanding 
evidence.

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of her service-connected psychiatric 
disability.  If possible, the examination 
should be performed by an examiner who 
has not previously examined the veteran.  
Any indicated studies must be performed, 
and the claims folders, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folders were reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability and specifically indicate 
with respect to each of the symptoms 
identified in the criteria for 
evaluating mental disorders whether 
such symptom is a symptom of the 
veteran's service-connected 
psychiatric disability.  

The examiner should also provide a 
global assessment of functioning 
score with an explanation of the 
significance of the score assigned. 

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any non service-connected 
psychiatric disorder found to be 
present.  

The rationale for all opinions expressed 
must also be provided.

4.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified but she has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



